Citation Nr: 1708356	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-06 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric condition to include post-traumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for residuals of a left-sided abdominal wall injury.

4.  Entitlement to service connection for a bilateral leg condition including a disability manifested by cramping.

5.  Entitlement to service connection for a left leg scar. 

6.  Entitlement to service connection for a bilateral foot condition.

7.  Entitlement to service connection for a finger condition.

8.  Entitlement to service connection for a bilateral knee condition.  
9.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:  Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The appellant served in the Army Reserves from May 1982 to May 1988 with a period of active duty for training (ACDUTRA) from June 1982 to August 1982.  It is unclear from the current record whether she had additional periods of ACDUTRA or inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 (low back, finger and bilateral knee conditions), September 2013 (acquired psychiatric, abdominal wall, bilateral leg including a left leg scar and bilateral foot conditions) and May 2016 (tinnitus) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that the Montgomery, Alabama RO issued the October 2008 and September 2013 RO rating decisions and the most recent May 2016 decision was issued by the Togus, Maine RO.  The Board has recharacterized the appellant's claims as shown on the title page of this decision to better reflect the appellant's contentions.  

The Board notes that the issues of entitlement to service connection for a bilateral shoulder, bilateral hand and neck injury were also denied in the September 2013 RO rating decision and the appellant filed a notice of disagreement.  However, in a correspondence received October 20, 2015, the appellant withdrew her appeal of the aforementioned issues.  

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the appellant asserted a claim of service connection for PTSD, the record indicates an assessment of another acquired psychiatric condition, depression.  Accordingly, the Board has recharacterized the issue on appeal.

The appellant testified before the Board at an October 2016 Travel Board hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to the adjudication of the appellant's claims of entitlement to service connection for a low back condition, a bilateral knee condition, a bilateral leg condition, a left leg scar, a bilateral foot condition, residuals of an abdominal wall injury, a bilateral finger condition, an acquired psychiatric condition to include PTSD and depression and a claim to reopen a previously denied claim of entitlement to service connection for tinnitus.  

Initially, efforts to locate any outstanding service personnel records and to verify periods of service should be made on remand.  Of note, the record indicates that the appellant was scheduled for an additional period of ACDUTRA in July 1983 for advanced individual training (AIT).  The October 2015 Decision Review Officer hearing discusses that the appellant had a year in-between basic training and AIT, which suggests the appellant did participate in AIT training.  However, the record also suggests she may not have participated in the training due to a July 13, 1983 letter stating she was recommended for separation due to a failure to show any weight loss after counseling in two drills prior to her AIT reporting.  The record is currently unclear as to whether the appellant had any other periods of ACDUTRA or INACDUTRA.  

By a May 2016 RO rating decision, the appellant's claim to reopen her previously denied claim of entitlement to service connection for tinnitus was denied.  The appellant filed a timely notice of disagreement received in October 2016 but a statement of the case (SOC) has not been issued.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.   

The appellant contends that her low back condition, bilateral knee condition, bilateral leg condition, left leg scar, bilateral foot condition, residuals of an abdominal wall injury, a bilateral finger condition, an acquired psychiatric condition to include PTSD onset during her confirmed period of ACDUTRA from June 1982 to August 1982.  See October 2016 Board hearing.

Service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty for training INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  ACDUTRA includes full time duty performed by members of the National Guard of any state or by Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).
Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of ACDUTRA or INACDUTRA associated with enlistment in a Reserve component of one of the Armed Forces.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.

Thus, in order to establish "veteran status" with respect to service in the Reserves or National Guard, and therefore eligibility for service connection, the record must establish that a claimant was disabled due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in the line of duty during a period of INACDUTRA.  See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Regarding ACDUTRA, the presumptions available to a claimant are limited.  While the presumption of soundness may apply for veteran's who have achieved "veteran" status, which is not currently the case here, it is only applicable where an examination was conducted at entry into the specific period of ACDUTRA.  Further, the presumption of aggravation is never applicable to periods of ACDUTRA, even if the claimant has achieved "veteran" status during a prior period of service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Also, a claimant whose claim is based on a period of ACDUTRA can never be entitled to the presumption of service connection for chronic diseases.  Smith, 24 Vet. App. at 47.

The appellant asserts that a low back, bilateral knee and bilateral foot condition occurred essentially from wear and tear while in basic training.  See e.g., October 2016 Board hearing transcript.

Specifically, the appellant asserts that her low back condition onset from constant straining, jumping into foxholes, carrying equipment, wearing heavy boots and falling multiple times while in training.  She described two instances of injuring her back.  The first was a fall which occurred when she was trying to get up a tank hill and the second was while she was carrying equipment and jumped into a foxhole.  Private treatment records reflect a diagnosis of lumbar degenerative joint disease.  See private treatment record dated August 31, 2016.    

For the appellant's bilateral knee condition, in addition to wear and tear, she asserts that a right knee injury occurred from tripping during a 15 mile march.  Private treatment records reflect a diagnosis of bilateral knee degenerative joint disease.  See private treatment record dated March 21, 2011 (see also an old right knee injury noted) and August 31, 2016.  

For a bilateral foot condition, the appellant asserts that the condition was caused by her military boots.  She testified that she now has flat feet, and has been prescribed orthotics.  

For the left leg scar, the appellant reports that she had a left leg scar that existed prior to ACDUTRA.  The Board notes that the appellant's leg scar was noted upon entry into ACDUTRA.  See e.g., VA entry examination dated January 1982.  Essentially, she contends that the condition was aggravated by service.  She believes that her boots rubbing against the scar worsened the condition.  A buddy statement from the appellant's sibling dated February 17, 2013 provided observations of the appellant's scar after training, which included bruises and dark marks where her boots rubbed.  

For residuals of a left-sided abdominal wall tear condition, the appellant reports that the condition was caused by multiple falls during training.  The appellant explained that she fell while running and hit the pavement; she believes that injury caused her condition which progressed over time.  She testified essentially that a private hospital told her post-service that she had a tear in her left side abdominal wall from the training fall.  See October 2016 Board hearing transcript and October 2015 decision review officer hearing.  Private treatment records dated in 2004 reflect that she complained of pain in her left rib area and that she fell on the area 12 years prior.  See private treatment record with an illegible month and day from 2004 (VBMS document received August 5, 2008, pg. 25).  
For a bilateral finger condition, the appellant asserts that she has a disability from doing push-ups on cement during training.  See October 2016 Board hearing transcript.  Further, the appellant testified that she has a current diagnosis of arthritis in her fingers from a private physician and was told that it could be related to doing push-ups.  See Decision Review Officer Hearing titled pg. 8-10.  

Regarding PTSD, now expanded to include any acquired psychiatric condition, the appellant has reported multiple stressor events, including intimidation from a supervisor after witnessing the Sergeant with a young female officer in an inappropriate situation, a 15 mile march that took twelve hours and a gas chamber training (reported as nuclear biological chemical warfare training from July 1982) that she found stressful.  See VA Form 9 received March 9, 2011 (gas chamber), appellant's statement received May 2, 2012 and VA Form 21-0781 (15 mile march and gas chamber training) and October 2016 Board hearing transcript (intimidation).  Notably, a friend who was in the same basic training reported that she and the appellant suffered greatly in trying to get physically and mentally ready for the military.  She attested to doing a 15 mile march and a gas chamber event which resulted in stress and pain.  See buddy statement dated December 14, 2011.  Private treatment records dated September 4, 2012 reflect a diagnosis of depression (with PTSD "suspected").  

The Board notes that the appellant is competent to attest to what a doctor told her and observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The appellant has not been afforded a VA examination in relation to her claims discussed above.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  The Board finds that VA compensation examinations are needed for proper adjudication of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC, addressing the issue of whether new and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for tinnitus.  The appellant must be advised of the time limit in which she may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  Contact any appropriate source (i.e., the National Personnel Records Center, and/or the appellant's Reserves Unit if applicable) to obtain any outstanding ACDUTRA and INACDUTRA records and verify the precise dates of ACDUTRA and INACDUTRA.   

3.  Thereafter, after any development deemed necessary is completed, the AOJ should schedule the appellant for appropriate VA examinations to determine the nature and etiology of the appellant's low back condition, bilateral knee condition, left leg scar, bilateral foot condition, finger condition, residuals of an abdominal wall tear and an acquired psychiatric condition to include PTSD and depression.  The appellant's claims file (including this remand) must be reviewed by the examiner.  

a.  For any diagnosed low back, bilateral knee, bilateral foot, residuals of an abdominal wall tear and bilateral finger condition the examiner must:

i.  Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the appellant's conditions are caused by or etiologically related to the appellant's period of ACDUTRA or INACDUTRA.
1.  In particular, the examiner should address whether any diagnosed low back, bilateral knee, or bilateral foot disorder resulted from a disease or injury incurred during her verified period of ACDUTRA (June 1982 to August 1982) to include as due to the wear and tear of basic training (marching, wearing heavy boots, jumping, carrying supplies, and participating in physical training which resulted in several falls).

2.  With regard to any diagnosis of the fingers, the examiner should address whether such resulted from a disease or injury incurred during her verified period of ACDUTRA (June 1982 to August 1982) to include as due to push-ups on the cement. 

3.  For the appellant's left leg scar (noted upon entry in the January 1982 entry examination), the examiner must: 

Provide an opinion as to whether the appellant's left leg scar was permanently aggravated by ACDUTRA (June 1982 to August 1982) or INACDUTRA, to include as due to boots rubbing against the scar.

If so, the examiner is asked to opine as to whether such increase in severity was beyond the natural progression of the disorder and that such increase in severity was caused by the period of ACDUTRA or INACDUTRA.

b.  For the appellant's acquired psychiatric condition to include PTSD and depression, if any, the examiner must:

i.  Identify all current acquired psychiatric condition(s).  If PTSD is diagnosed under DSM-5, the examiner should identify the stressor that the diagnosis is predicated on.

ii.  For any diagnosed PTSD, is it at least as likely as not (50 percent probability or greater) that PTSD had its onset in, was caused by, or is otherwise related to her period of ACDUTRA or INACDUTRA?

iii.  For any other psychiatric disorder found upon examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to any incident of the appellant's ACDUTRA or INACDUTRA.

The examiner must consider, and discuss as necessary, the lay statements contained within the claims file, to include several "buddy" statements from the appellant's family and friends.  In particular, the examiner should address her claims of intimidation from a supervisor after witnessing the Sergeant with a young female officer in an inappropriate situation, a 15 mile march that took twelve hours and a gas chamber training (reported as nuclear biological chemical warfare training from July 1982) that she found stressful.

A complete rationale should be provided for any opinion expressed.

4.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims for service connection on appeal should be readjudicated.  If any of the benefits sought remain denied, an appropriate SSOC should be issued and provided to the appellant and her representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


